Citation Nr: 1430904	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a head disorder, to include the residuals of a head injury.

2.  Entitlement to an initial compensable rating for anterior neck, status post cystectomy (claimed as surgery on throat area).

3.  Entitlement to an initial compensable rating for left eyebrow, status post laceration (claimed as stitches over left eye).

4.  Entitlement to an initial compensable rating for scar, right anterior thigh, status post insect bite.

5.  Entitlement to service connection for Biceps tenosynovitis.

6.  Entitlement to service connection for a bilateral shoulder condition.

7.  Entitlement to service connection for a bilateral arm condition.

8.  Entitlement to service connection for a bilateral hand condition.

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
This matter was previously remanded by the Board in September 2013 for further procedural development, specifically a VA examination.  The September 2013 remand addressed the issue of entitlement to service connection for residuals of a head/neck and back injury.  In a subsequent January 2014 Remand, the Board determined that the record necessitated that the Veteran's original claim be addressed as three separate issues, including a separate claim for residuals of a head injury.

The Veteran testified at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the Veteran's Virtual VA file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initial Compensable Rating Claims

A SOC was not issued with respect to the Veteran's claim for entitlement to an initial compensable rating for anterior neck, status post cystectomy; left eyebrow, status post laceration; and scar, right anterior thigh, status post insect bite.  The Veteran did submit an appropriate notice of disagreement (NOD) after the July 2013 rating decision granting service connection for all three issues with an evaluation of 0 percent.  As a SOC was not issued, the Board does not have jurisdiction over these matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Additional Service Connection Claims

A SOC was not issued with respect to the Veteran's claim for entitlement to service connection for biceps tenosynovitis, a bilateral shoulder condition, a bilateral arm condition, a bilateral hand condition, high cholesterol, hypertension, insomnia, and bilateral carpal tunnel syndrome, to include as secondary to a bilateral shoulder condition.  The Veteran did submit an appropriate notice of disagreement (NOD) after the February 2012 rating decision denying service connection.  As a SOC was not issued, the Board does not have jurisdiction over these matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Service Connection for a Head Disorder

The Board's January 2014 Remand instructed the RO to schedule the Veteran for a VA head examination to determine the nature and etiology of any residuals of a head injury.  The examiner was to address the Veteran's contentions, supported by buddy statements, that he was knocked unconscious while playing basketball and has had residual headaches ever since.  The Veteran did note at his separation examination that he suffered from frequent or severe headaches, dizziness or fainting spells, and a head injury.  

The examiner addressed the Veteran's contentions and medical history, and concluded that the Veteran did not have residuals of a head injury.  However, the examiner noted that the Veteran has been experiencing headaches since he was 13.  While the Veteran's entrance examination specifically denies frequent headaches or any other relevant conditions, the Board finds that an addendum opinion is necessary to address the potential of a preexisting condition and any possible aggravation of such condition.

With regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof." See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id. The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the instant case, the record suggests that the Veteran may have suffered from headaches before active duty military service.  In addition to the possibility of a direct relationship between the Veteran's claimed residuals of a head injury and his active duty military service, the possibility of aggravation of a preexisting headache disorder must be considered on remand in the form of an addendum to the March 2014 examiner's opinion.

Further, with respect to a contention of service connection on a direct basis, the Board notes the Veteran's February 2014 statement alleging that he fell into open foxholes on two occasions causing his head to hit the ground.  As it does not appear that the Veteran has previously alleged this, the examiner should address these contentions as well.


Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claims for entitlement to an initial compensable rating for anterior neck, status post cystectomy; left eyebrow, status post laceration; and scar, right anterior thigh, status post insect bite.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Issue a Statement of the Case referable to the Veteran's claims for entitlement to service connection for biceps tenosynovitis, a bilateral shoulder condition, a bilateral arm condition, a bilateral hand condition, high cholesterol, hypertension, insomnia, and bilateral carpal tunnel syndrome, to include as secondary to a bilateral shoulder condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

3.  Send notice to the Veteran requesting that he identify any other head treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

4.  Return the claims file to the March 2014 VA examiner.  If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted. The examiner must: 

a) Following review of the claims file, describe with detail the nature of the Veteran's claimed residuals of a head injury.

b) Provide an opinion as to whether the Veteran had any head disorder that clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

Then address either c) and/or d) below, as appropriate:

 c) If the Veteran's headaches did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such headaches, or any other claimed head injury residuals, originated during, or are etiologically related to, his active duty service.

 d) If the Veteran's headaches did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  Specifically, the examiner should address the Veteran's contentions that he injured his head playing basketball and falling into foxholes, while on active duty service.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



